IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


SAVE ARDMORE COALITION, BETH       :   No. 91 MAP 2015
GREENSPAN, SHEILA MURNAGHAN,       :
TODD HART, DOUGLAS MUTH AND        :   Appeal from the Order of the
MICHAEL FRANK,                     :   Commonwealth Court at No. 390 MD
                                   :   2015 dated December 15, 2015.
                 Appellants        :
                                   :
                                   :
            v.                     :
                                   :
                                   :
COMMONWEALTH OF PENNSYLVANIA, :
TOM WOLF, IN HIS OFFICIAL CAPACITY :
AS GOVERNOR OF THE                 :
COMMONWEALTH OF PENNSYLVANIA, :
OFFICE OF THE BUDGET, RANDY        :
ALBRIGHT, IN HIS OFFICIAL CAPACITY :
AS SECRETARY OF THE BUDGET,        :
REDEVELOPMENT AUTHORITY OF         :
MONTGOMERY COUNTY, JONATHAN        :
H. SPERGEL, IN HIS OFFICIAL        :
CAPACITY AS CHAIR OF THE           :
REDEVELOPMENT AUTHORITY OF         :
MONTGOMERY COUNTY, MARGRETTA :
MILLES, IN HER OFFICIAL CAPACITY   :
AS VICE CHAIR OF THE               :
REDEVELOPMENT AUTHORITY OF         :
MONTGOMERY COUNTY, JOHN            :
NUGENT, IN HIS OFFICIAL CAPACITY   :
AS MEMBER OF THE                   :
REDEVELOPMENT AUTHORITY OF         :
MONTGOMERY COUNTY, MICHAEL J.      :
BECKER, IN HIS OFFICIAL CAPACITY   :
AS MEMBER OF THE                   :
REDEVELOPMENT AUTHORITY OF         :
MONTGOMERY COUNTY, MICHAEL P.      :
MARKMAN, IN HIS OFFICIAL CAPACITY :
AS MEMBER OF THE                   :
REDEVELOPMENT AUTHORITY OF         :
MONTGOMERY COUNTY, BOB             :
WEGBREIT, IN HIS OFFICIAL CAPACITY :
AS MEMBER OF THE                   :
REDEVELOPMENT AUTHORITY OF            :
MONTGOMERY COUNTY, TOWNSHIP           :
OF LOWER MERION, ELIZABETH S.         :
ROGAN, IN HER OFFICIAL CAPACITY       :
AS PRESIDENT OF THE TOWNSHIP OF       :
LOWER MERION BOARD OF                 :
COMMISSIONERS, PAUL A.                :
MCELHANEY, IN HIS OFFICIAL            :
CAPACITY AS VICE PRESIDENT OF         :
THE TOWNSHIP OF LOWER MERION          :
BOARD OF COMMISSIONERS, DANIEL        :
J. BERNHEIN, IN HIS OFFICIAL          :
CAPACITY AS MEMBER OF THE             :
TOWNSHIP OF LOWER MERION              :
BOARD OF COMMISSIONERS, JOSHUA        :
L. GRIMES, IN HIS OFFICIAL CAPACITY   :
AS MEMBER OF THE TOWNSHIP OF          :
LOWER MERION BOARD OF                 :
COMMISSIONERS, RICK CHURCHILL,        :
IN HIS OFFICIAL CAPACITY AS           :
MEMBER OF THE TOWNSHIP OF             :
LOWER MERION BOARD OF                 :
COMMISSIONERS, ANNA DURBIN, IN        :
HER OFFICIAL CAPACITY AS MEMBER       :
OF THE TOWNSHIP OF LOWER              :
MERION BOARD OF COMMISSIONERS,        :
CHERYL B. GELBER, IN HER OFFICIAL     :
CAPACITY AS MEMBER OF THE             :
TOWNSHIP OF LOWER MERION              :
BOARD OF COMMISSIONERS, BRIAN A.      :
GORDON, IN HIS OFFICIAL CAPACITY      :
AS MEMBER OF THE TOWNSHIP OF          :
LOWER MERION BOARD OF                 :
COMMISSIONERS, LEWIS F. GOULD, IN     :
HIS OFFICIAL CAPACITY AS MEMBER       :
OF THE TOWNSHIP OF LOWER              :
MERION BOARD OF COMMISSIONERS,        :
STEVEN K. LINDER, IN HIS OFFICIAL     :
CAPACITY AS MEMBER OF THE             :
TOWNSHIP OF LOWER MERION              :
BOARD OF COMMISSIONERS,               :
GEORGE T. MANOS, IN HIS OFFICIAL      :
CAPACITY AS MEMBER OF THE             :
TOWNSHIP OF LOWER MERION              :
BOARD OF COMMISSIONERS, C. BRIAN      :
MCGUIRE, IN HIS OFFICIAL CAPACITY     :



                            [91 MAP 2015] - 2
AS MEMBER OF THE TOWNSHIP OF     :
LOWER MERION BOARD OF            :
COMMISSIONERS, PHILIP S.         :
ROSENZWEIG, IN HIS OFFICIAL      :
CAPACITY AS MEMBER OF THE        :
TOWNSHIP OF LOWER MERION         :
BOARD OF COMMISSIONERS, AND V.   :
SCOTT ZELOV, IN HIS OFFICIAL     :
CAPACITY AS MEMBER OF THE        :
TOWNSHIP OF LOWER MERION         :
BOARD OF COMMISSIONERS,          :
                                 :
              Appellees          :
                                 :
ONE ARDMORE ASSOCIATES, L.P. AND :
ONE ARDMORE GP CORP.,            :
                                 :
              Intervenors        :


                                   ORDER


PER CURIAM                                            DECIDED: May 25, 2016
     AND NOW, this 25th day of May 2016, the Order of the Commonwealth Court is

AFFIRMED.




                              [91 MAP 2015] - 3